12-3947
    McPherson v. The Hotel Plaza Athenee, NYC


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    4th day of November, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                PIERRE N. LEVAL,
                ROSEMARY S. POOLER,
                      Circuit Judges.
    _____________________________________

    Racquel McPherson,

                              Plaintiff-Appellant,

                     v.                                                   12-3947

    The Hotel Plaza Athenee, NYC, et al.,

                              Defendants-Appellees.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                         Racquel McPherson, pro se, South Hempstead, NY.

    FOR DEFENDANT-APPELLEE THE
    HOTEL PLAZA ATHENEE, NYC:                        Judith A. Stoll, Kane Kessler, P.C., New York, NY.
FOR DEFENDANT-APPELLEE THE
NEW YORK STATE DIVISION
OF HUMAN RIGHTS:                              Bethany Aryn Davis Noll, Sudarsana Srinivasan &
                                              Barbara D. Underwood, Solicitor General, for Eric
                                              T. Schneiderman, Attorney General of the State of
                                              New York, New York, NY.

FOR DEFENDANT-APPELLEE
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION:                  Sarah Sheive Normand, Benjamin H. Torrance &
                             Bertrand Madsen, Assistant U.S. Attorneys, for
                             Preet Bharara, U.S. Attorney for the Southern
                             District of New York, New York, NY.

FOR DEFENDANT-APPELLEE THE
NEW YORK HOTEL AND MOTEL
TRADES COUNCIL, AFL-CIO,
LOCAL 6 UNION:                                Barry Neal Saltzman, Pitta & Giblin LLP, New
                                              York, NY.


       Appeal from a judgment of the United States District Court for the Southern District of

New York (Nathan, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-appellant Racquel McPherson, proceeding pro se, appeals from the district

court’s order dismissing her complaint and granting judgment on the pleadings in favor of

defendant-appellees. She has also filed a motion for “Reversal of the Verdict by the District

Court.” We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

       McPherson has not raised any substantive challenge to the district court’s legal analysis.

She has therefore forfeited any such challenge. See LoSacco v. City of Middletown, 71 F.3d 88,

92-93 (2d Cir. 1995). In any event, her claims must fail for the reasons articulated in the district

court’s well-reasoned opinion.

                                                  2
        We have considered all of McPherson’s remaining arguments and find them to be

without merit. Accordingly, we DENY McPherson’s motion and AFFIRM the judgment of the

district court.

                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              3